DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the pouch body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the pouch body includes creases, folds, and ridges or other protrusions and prominences" in lines 1-2.  This appears to be a Markush claim, since the pouch body can only have one of the recited features and not all the recited features at the same instance.  Therefore, the claim should be written in the Markush format.
Claim 3 recites the limitation "the waste contact surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018/150156 A1.
As to claim 1, WO2018/150156 A1 discloses a reusable pouch (3000), as illustrated in Figures 5-8, consisting of thin, durable, and flexible material with impermeable and non-stick surfaces (300) (impervious flexible material 300 (waxed paper in this example) – see page 20, lines 14-15)  to be worn over the hand of the user, during solid pet waste collection; once pet waste is collected, the pouch is removed from the user’s hand and the waste retracted into the pouch to be transported to the desired location for disposal (intended use recitation – capable of accomplishing these functions).
With claim 2, the pouch body includes ridges (stitching 130) (see page 20, lines 16-18) to improve its functions, enhancing ease of eversion, user dexterity, waste containment capabilities, and odor sealing capabilities (functional recitation – capable of accomplishing these functions). 
With claim 3, a waste contact surface (300) of said pouch is further treated (with waxed paper – see page 6, lines 26-31 and page 7, lines 14-20) to increase non-stick, impermeable, and antimicrobial 
With claim 4, said pouch includes strap and fastener features (90), singularly or in combination; these features close and secure the opening of the pouch so as to securely contain waste contents within the pouch, as well as allow said pouch to be collapsed and stored, and to be fastened onto a leash handle, belt loop, and other objects (intended use recitation – capable of accomplishing these functions).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Davis, Tsai, Rong, Alexander, and Roemer are cited as being relevant art, because each prior art shows a pouch having thin, durable and flexible surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651